Citation Nr: 0723404	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-30 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of perforated bowel, 
postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.H.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to September 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of 
perforated bowel, postoperative.  

The veteran and R.H. presented testimony at a personal 
hearing in January 2006 before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim in September 2002 for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for residuals of perforated bowel, postoperative.  The 
veteran was provided a copy of a March 2007 medical expert 
advisory opinion obtained by the Board.  Within 60 days she 
submitted additional argument and evidence and asked that her 
case be remanded to the agency of original jurisdiction for 
review of the new evidence submitted.  Although some of the 
evidence is duplicative of evidence previously considered, 
there is also some new evidence.  As the veteran did not 
submit a waiver of initial review of that evidence by the 
agency of original jurisdiction, the claim must be returned 
to the RO for initial consideration of this evidence.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The version of 38 U.S.C.A. § 1151 that became effective 
October 1, 1997, is the applicable statute in this case.  
That law requires that the claimed additional disability be 
"caused by" VA hospital care, medical or surgical treatment, 
or examination, and further adds a "proximate cause" 
requirement that the additional disability be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

In the July 2005 statement of the case, the RO set out the 
text of 38 U.S.C.A. § 1151.  The regulatory provisions 
applicable to claims filed on or after October 1, 1997, as in 
the present case, appear at 38 C.F.R. § 3.361.  See 69 Fed. 
Reg. 46,426 (August 3, 2004).  The veteran has not been 
provided with the pertinent regulations to her claim found at 
38 C.F.R. § 3.361.  Thus, on remand, the veteran should be 
provided with the provisions of 38 C.F.R. § 3.361.

In addition, the regulations provide that the informed 
consent process must be appropriately documented in the 
medical record.  The patient's or surrogate's signature on a 
VA-authorized consent form must be witnessed.  The witness' 
signature only attests to the fact that he or she saw the 
patient or surrogate and the practitioner sign the form.  The 
signed form must be filed in the patient's medical record.  A 
properly executed OF 522 or other VA-authorized consent form 
is valid for a period of 30 calendar days.  38 C.F.R. 
§ 17.32(d).  Our review does not find that a signed consent 
form for an air contrast barium enema is included in the 
medical record copies in the claims file.  A copy of the 
signed consent form for the medical procedure of a barium 
enema should be secured and included in the claims file.  

Further, during the pendency of this appeal, in March 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006), holding 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must also include a provision pertaining to 
the rating of the disability and the effective date of an 
award.  The Board notes that the veteran has been previously 
provided notice in June 2005 under the provisions of the VCAA 
for a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151; however the record reflects that the RO has not 
provided notice as to possible disability rating or effective 
date that might be assigned.  Thus, additional notice must be 
sent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Also, evidence in the claims file from a private attorney in 
November 1990 indicates that the veteran was considering a 
possible malpractice case involving VA medical treatment 
received in September 1990.  A November 1991 letter from the 
VA Office of District Counsel in North Little Rock, Arkansas 
states that the veteran filed an Administrative Tort Claim 
regarding a barium enema performed on September 24, 1990.  
Records pertaining to this claim or the disposition of the 
claim are not of record.  Further development as to the 
Administrative Tort Claim is necessary prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the criteria for 
rating a service-connected disability and 
the regulations regarding the effective 
date of any rating.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Further notify 
the veteran of information and evidence 
that VA will seek to obtain and 
information and evidence that she is 
expected to provide.  

2. Contact the VA Office of District 
Counsel in North Little Rock, Arkansas, 
for records, to include medical records, 
pertinent to the Administrative Tort Claim 
filed by the veteran in 1991 and notice of 
the disposition of the claim.  

3. Request a copy of the signed consent 
form for the medical procedure for a 
barium enema with air contrast at the 
Fayetteville VA Medical Center on 
September 24, 1990, and attach it to the 
claims file.  If one is not available, a 
negative reply is requested.

4.  After the above has been completed, 
readjudicate the issue on appeal in light 
of 38 C.F.R. § 3.361 to include 
consideration of additional evidence 
submitted or secured after certification 
of the case to the Board.  If the benefit 
sought on appeal is not granted in full, 
issue a supplemental statement of the 
case, which should address the new 
criteria for evaluating claims for 
benefits under 38 U.S.C.A. § 1151 filed on 
or after October 1, 1997, and should 
include 38 C.F.R. § 3.361.  An appropriate 
period of time should be allowed for 
response.  Thereafter, return the case to 
the Board


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

